Citation Nr: 1635404	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal   from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In September 2009 and October 2011, the claims were remanded for further evidentiary development.  

In March 2015, the Board denied the claims.  The Veteran appealed that decision   to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (JMR) and in April 2016, the Court issued an Order which vacated the Board's decision and remanded the case to the Board for readjudication in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has PTSD as a result of an event during service involving the killing of a dog, which was a mascot for his unit.  During the course of this appeal, the Veteran submitted a heavily redacted page of a Naval Investigative Service (NIS) report of investigation (obtained from the Naval Criminal Investigative Service (NCIS)) that details an incident on August 6, 1975 involving a break in at the Marine Barracks in Fort Meade and notes something about the barrack's mascot.  In the October 2011 remand, the Board asked that a copy of the entire report be requested and, if possible, the report should not be redacted and should be copied without the review certificate blocking the text on the bottom left hand side of the first page. 

In December 2011, the RO requested an unredacted copy of the report from NCIS and asked whether the Veteran was named therein.  In January 2012, the NCIS indicated they searched and could not find a specific investigation referencing the Veteran as a victim, subject or cross reference on any investigation.  Additionally, NCIS stated that records during the 1975 timeframe were no longer retained.  

In the March 2015 denial, the Board noted that attempts to obtain a complete and unredacted copy of the report were unavailing.  Careful review of the record indicates that in March 2010, NCIS refused to release an unredacted report citing privacy concerns, but more recently, in a September 2012 correspondence, stated that the original document had been destroyed due to passage of time.  However, the Veteran's representative apparently talked with a person at NCIS who indicated a court order might be needed to get a clean copy.

At this point, it is not clear to the Board whether a copy of the unredacted report actually exists.  Whether the incident occurred is not the ultimate question; it is,     in fact, whether the Veteran was personally involved in the incident.  The Board finds that an additional query should be made to NCIS to determine whether an unredacted report is still in their possession and whether the Veteran's name appears in that report.  The Veteran's name being in the record would confirm the report's relevance, such that further action can be taken to request the unredacted report, if ultimately necessary.

Finally, the Board notes that the claim for a TDIU is inextricably intertwined     with the Veteran's psychiatric claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Naval Criminal Investigative Service (NCIS) to determine whether the August 22, 1975 Naval Investigative Service (NIS) Report of Investigation still exists.  If the NCIS still has the document, request that they indicate whether the Veteran's name appears in the report in any capacity.  If so, ask them to provide a clean copy of all pages available.  All actions taken should be adequately documented in the claims file.

2.  After the development requested above has been completed to the extent possible and any other development deemed necessary based on any additionally received evidence has been performed,    the record should again be reviewed and the issues readjudicated.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




